Order entered September 17, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01172-CV

                          IN RE STEVEN B. AUBREY, Relator

                    Original Proceeding from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-01486-3

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE